Opinión disidente emitida por la
Jueza Asociada Señora Fiol Matta.
Hace cinco años, este Tribunal tuvo ocasión de resolver una controversia idéntica a la que nos presenta este caso. Lo hizo mediante una sentencia publicada, a favor de lo solicitado. Dispusimos, en ese caso, que el Registro Demo-gráfico podía enmendar el certificado de nacimiento de un ser humano transexual(1) que se había sometido a una ope-ración de reasignación de sexo.(2) Andino Torres, Ex parte, 151 D.P.R. 794 (2000).(3) Hoy el péndulo se orienta en la dirección contraria. Sin embargo, nuestra conciencia jurí-dica nos obliga a hacer constar que coincidimos con el cri-terio pluralista anterior de este Tribunal y, en particular, con los fundamentos expuestos en la opinión concurrente emitida en ese caso por el Juez Asociado Señor Negrón García, a la cual se unieron los Jueces Asociados Señores Hernández Denton y Fuster Berlingeri.
*209La controversia que está nuevamente ante nuestra con-sideración nos ofrece la oportunidad de utilizar nuestra fa-cultad adjudicativa para dictar una decisión amparada en los principios elementales de equidad y atemperar la inter-pretación de nuestras leyes a los adelantos de la ciencia moderna. Por entender que la opinión mayoritaria se niega injustificadamente a conceder el remedio solicitado, recu-rriendo a una interpretación excesivamente rígida del De-recho, respetuosamente disentimos.
I
El 22 de diciembre de 2003 la peticionaria, quien fue inscrita al nacer con el nombre de Alexis Delgado Hernán-dez, presentó ante el Tribunal de Primera Instancia una petición jurada para que se corrigiera su certificado de na-cimiento con relación a su nuevo nombre, Alexandra Delgado Hernández, y a su sexo, de masculino a femenino. Además, solicitó que se enmendara del mismo modo su li-cencia de conducir y su expediente en el Departamento de Transportación y Obras Públicas. Junto a la solicitud, anejó su certificado de nacimiento, del cual se desprende que nació el 27 de octubre de 1970, que fue inscrita en el Registro Demográfico el 16 de noviembre del mismo año bajo el nombre de Alexis y que fue identificada como un varón. Además, presentó prueba documental de que se ha-bía sometido a una operación de cambio de sexo. Esta prueba consistía de una declaración jurada del Dr. Stanley H. Biber, otorgada el mismo día de la operación —23 de mayo de 2003— dando fe de que había operado a Alexandra en el Hospital Mount San Rafael en Colorado. En es-pecífico, certificó que como consecuencia de esta operación “the sex designation of the same person was changed completely from male to female”.
El 20 de enero de 2004 el foro de instancia ordenó a la peticionaria que sometiera una certificación negativa de an-tecedentes penales emitida a nombre de Alexis Delgado Hernández. Además, concedió un término al Ministerio Fis*210cal para que se expresara acerca de la solicitud de corrección de acta. Especificó que, de no hacerlo, el tribunal entendería que se allanaba a la petición. La parte peticionaria sometió oportunamente la certificación solicitada, pero el Ministerio Fiscal nunca compareció para expresar su posiciónX(4) Final-mente, el 23 de febrero de 2004 el tribunal de instancia emi-tió una resolución, en la que declaró lo siguiente:
Este Tribunal ORDENA al Registro Demográfico corregir el asiento de inscripción de nacimiento de la peticionaria para que aparezca que su sexo es FEMENINO y que su nombre es ALEXANDRA DELGADO HERNÁNDEZ, nombre con el cual es conocida y que es el que ha escogido para usar conforme a su nueva realidad. También ordena al Departamento de Transportación y Obras Públicas, Negociado de Vehículos de Motor, realizar los cambios correspondientes en términos de nombre y sexo en la licencia de conducir. Apéndice, Anejo 2, pág. 2.
Luego de dictada la referida resolución y casi tres meses después del término concedido por el Tribunal de Primera Instancia para que el Ministerio Público compareciera, el Fiscal de Distrito solicitó a la Secretaria General de ese tribunal unas copias de los documentos en el expediente. El 12 de abril de 2004 presentó una petición de certiorari ante el Tribunal de Apelaciones, en la que solicitó la revo-cación de la resolución emitida. Once días después, el 23 de abril de 2004, ese foro expidió el auto solicitado y concedió un término a la parte recurrida, aquí peticionaria, para someter su alegato. Finalmente, el 22 de junio de 2004 el Tribunal de Apelaciones dictó sentencia en la que revocó en su totalidad la decisión del tribunal de instancia.
El 5 de agosto de 2004, la parte peticionaria presentó la petición de certiorari que nos ocupa. Como único error se-ñaló que el foro apelativo intermedio se equivocó al revocar la resolución del tribunal de instancia y negarle su solici-tud para que se enmendaran las actas de su certificado de *211nacimiento y su licencia de conducir. Expedimos el auto de certiorari y el recurso quedó sometido una vez el Procura-dor General presentó su alegato, el 3 de marzo de 2005.
I — I HH
Suscribimos en su totalidad la opinión concurrente emi-tida en Andino Torres, ex parte, supra, por el entonces Juez Asociado Señor Negrón García junto al hoy Juez Presi-dente Señor Hernández Denton y el Juez Asociado Señor Fuster Berlingeri.(5) Esta examinó detenidamente las dis-posiciones de la Ley del Registro Demográfico de Puerto Rico, Ley Núm. 24 de 22 de abril de 1931 (24 L.P.R.A. secs. 1071-1074, 1101-1110, 1131-1139, 1161-1166, 1191, 1211 y 1231-1238), que regulan las enmiendas a la información contenida en el Registro Demográfico. Concluyó que la ley contenía una laguna con respecto a las enmiendas por cam-bio de sexo y que este Tribunal estaba obligado a llenar esa laguna, aplicando la equidad, según requiere el Art. 7 del Código Civil, 31 L.P.R.A. sec. 7:
El Tribunal que rehúse fallar a pretexto de silencio, obscu-ridad, o insuficiencia de la ley, o por cualquier otro motivo, incurrirá en responsabilidad.
Cuando no haya ley aplicable al caso, el tribunal resolverá conforme a equidad, que quiere decir que se tendrá en cuenta la razón natural de acuerdo con los principios generales del dere-cho, y los usos y costumbres aceptados y establecidos. (Enfasis suplido.)
Al aplicar este artículo al caso ante nos, debemos preci-sar, de entrada, dos conceptos fundamentales. El primero es *212el concepto base o elemento sine qua non de “silencio, obs-curidad o insuficiencia de la ley”; el segundo es, precisa-mente, el principio de “equidad”, con su enorme riqueza nor-mativa y ética.
Hace medio siglo, Felipe Clemente de Diego, en un dis-curso publicado por la Real Academia de Jurisprudencia y Legislación de Madrid, abordó el tema de las llamadas “la-gunas” en la ley, que es lo que el Art. 7 de nuestro Código, supra, denomina “silencio, obscuridad, o insuficiencia” de ésta.(6) En una extensa discusión que hoy conserva la misma vigencia y pertinencia, el insigne tratadista concluye como sigue:
Parece, pues, que la palabra laguna representa en nuestro espíritu algo que falta en una cosa o serie que quebranta, rompe o detiene su continuidad, limitando su extensión y con-tenido y quedando por ello incompleta e insuficiente. ... Con toda propiedad también se aplica a la ley que en la regulación de las relaciones de la convivencia social y de sus posibles con-flictos no contenga una disposición necesaria o conveniente para la protección de los intereses de la Comunidad o de sus miembros. (Enfasis suplido.) F.C. de Diego y Gutiérrez, De las lagunas de la ley, Madrid, Real Academia de Jurisprudencia y Legislación, 1945, págs. 39-40.(7)
Las lagunas ocurren debido a que “la ley pocas veces nace perfecta, completa, de la mente del legislador, como la experiencia en todas las épocas ha comprobado. Y aún na-ciendo perfecta, con aquella perfección relativa a las obras humanas, muy pronto se advierte su insuficiencia”. De *213Diego y Gutiérrez, op. cit., pág. 54. El autor amplía este concepto al afirmar:
El legislador, aun con su experiencia y extensa visión del conjunto de los principios jurídicos y del complejo de las rela-ciones sociales, aun sabedor de las necesidades sociales de su pueblo, no puede comprender en su ley, para regularlos, todos los casos y problemas que puedan presentarse en la vida. De un lado, su atención recae sobre los hechos y casos más impor-tantes y frecuentes que suelen presentarse, y con ello no agota las posibilidades ni regula por tanto, ni tiene en cuenta las variadísimas circunstancias con que pueden presentarse. Íd., pág. 10.
Entre las circunstancias sobre las que la ley calla, están aquellas que se deben no sólo a la falta de previsión del legislador, sino “a un cambio posterior de la realidad social que plantea cuestiones imposibles de resolver cuando se dictó la ley”. G; García Valdecasas, Parte general del Dere-cho Civil español, Madrid, Ed. Civitas, 1983, págs. 115-116.(8) En este sentido, la ley no es la totalidad del Dere-cho, sino una expresión incompleta de éste. Clemente de Diego, op. cit., pág. 53. Los vacíos que se presentan en la ley y que generalmente se denominan “lagunas” son el su-puesto necesario para que se forme y reconozca el Derecho judicial en sentido estricto. Es aquí donde se manifiesta la iniciativa de jueces y tribunales, que perfilan, moldean y adaptan la ley a esas nuevas situaciones. Íd., pág. 8.
Este Tribunal tiene la obligación de llenar las lagunas existentes en la ley, conforme al mandato del Art. 7 del Código Civil, supra, en tanto éste nos requiere que, en au-sencia de ley aplicable al caso, resolvamos conforme a equi-dad y tratemos de armonizar las disposiciones de ley que estén o parezcan estar en conflicto.(9) Por eso, si aparecen *214lagunas en un estatuto, éstas se suplirán a través de la jurisprudencia. Olmo v. Young & Rubicam of P.R., 110 D.P.R. 740 (1981). En Pueblo v. Ortega Santiago, 125 D.P.R. 203, 214 (1990), abundamos sobre el particular y expresamos:
Los tribunales estamos autorizados a interpretar las leyes cuando, entre otras, éstas no son claras o concluyentes sobre un punto en particular; cuando el objetivo, al realizarlo, es el de suplir una laguna en la misma; o cuando, con el propósito de mitigar los efectos adversos de la aplicación de una ley a una situación en particular, la justicia así lo requiere. (Enfasis suprimido.)
Al hablar de equidad, tenemos que tomar en considera-ción que se trata de un principio que ha regido el Derecho desde hace más de veinte siglos. Según Aristóteles, la equi-dad es una expresión de lo justo, pero no como lo es la ley, sino a modo de “rectificación de la justicia”; es decir, la rectificación de los resultados injustos de su aplicación a un caso particular. A. Hernández Gil, Conceptos Jurídicos Fundamentales, Obras Completas, Madrid, Ed. Espasa Calpe, 1987, T. 1, pág. 72. Según el filósofo, el Derecho debe ser complementado por la equidad y la regla general por la excepción, para poder alcanzar siempre una solución justa en el plano humano. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., 1989, T. preliminar, pág. 309. Esta discusión aristotélica sobre la interpretación de las leyes en las que se emplea la equidad influyó, no solamente en los juristas romanos,(10) sino que a través de Santo Tomás de Aquino(11) ha influido en todo el mundo occidental. íd. Véase, también, Silva v. Comisión Industrial, 91 D.P.R. 891, 899 (1968).
Por su facultad moderadora de la rigidez de la ley, el término “equidad”, que se define de diversos modos, en oca-*215siones se utiliza como sinónimo de justiciad(12) García Val-decasas, op. cit., pág. 118. Así, “[u]na solución equitativa es la que parece adecuada o correcta en circunstancias deter-minadas, como algo que corresponde a la justicia natural”. Puig Brutau, op. cit, pág. 332.
Es asunto trillado que las normas generales, por su ge-neralidad y abstracción intrínsecas, no pueden prever to-das las circunstancias de las situaciones de hechos que cae-rán bajo sus dominios. García Valdecasas, op. cit, pág. 118. Por eso, “una aplicación rigurosa de la norma general que no tome en consideración las particularidades de cada si-tuación concreta, puede conducir, en ocasiones, a resultados injustos. Para evitarlo, la equidad exige tener en cuenta dichas particularidades, derivando de la norma general la norma individual justa y adecuada al caso concreto”. (En-fasis suplido.) Íd., pág. 119. En ocasiones, esto es necesario porque la norma general pierde concordancia con la situa-ción regulada y ya no está debidamente ajustada a la ne-cesidad actual: “La equidad en este caso tiene otro sentido porque puede anunciar un Derecho nuevo, mejor que el proclamado por la norma vigente. En este supuesto la equidad significa una reflexión sobre la misión del Dere-cho, o como ha dicho Pringsheim, la equidad es la conciencia del Derecho.” (Enfasis suplido.) Puig Brutau, op. cit., pág. 333.
Por último, es vital aclarar que al utilizar la equidad para llenar una laguna en la ley, los tribunales no usurpa-mos la función del legislador. Más bien, utilizamos los prin-cipios que informan la ley aplicable para derivar una norma que permita resolver una nueva situación, que si bien está dentro del ámbito de la ley, no está expuesta por ésta en su particularidad. Así, la misión del juez al amparo *216del Art. 7 del Código Civil, supra, no es legislar, sino ex-traer una norma para el caso particular, de lo ya ha nor-mado para el caso general. Si los tribunales abdican de esta función,
... las situaciones sociales dignas de protección habían de quedar desamparadas, infligiendo grave daño a los interesa-dos y aun al mismo bien común; y no hay que decir que tam-bién a los juzgadores se les pondría en el duro trance de dene-gar amparo o protección a tales situaciones .... Clemente de Diego, op. cit., pág. 31.
HH t — I
El certificado de nacimiento es un documento oficial ex-pedido y custodiado por el Estado que incluye, entre otros datos, el nombre y sexo de la persona inscrita, la fecha y el lugar de su nacimiento, el nombre y la edad de sus padres, y el lugar de nacimiento de éstos. Este certificado se usa para autenticar la identidad de una persona y su naciona-lidad, y también para obtener otros documentos oficiales del Gobierno. Aquí descansa la importancia para toda persona de que los datos en el certificado de nacimiento sean correctos, para que también lo sean los demás documentos que descansan en esa información.
La primera laguna legal que debemos subsanar se en-cuentra en el Art. 31 de la Ley de Registro Demográfico de Puerto Rico, 24 L.P.R.A. sec. 1231, específicamente en el procedimiento para enmendar el certificado de nacimiento:
... Disponiéndose, que las omisiones o incorrecciones que apa-rezcan en cualquier certificado antes de ser registrado en el Departamento de Salud podrán ser salvadas insertando las correcciones o adiciones necesarias en tinta roja en dicho cer-tificado, pero luego de haber sido archivado en el Departa-mento de Salud, no podrá hacerse en los mismos rectificación, adición ni enmienda alguna que altere sustancialmente el mismo, sino en virtud de orden del Tribunal de Distrito, cuya orden, en tal caso, será archivada en el Departamento de Sa-lud haciendo referencia al certificado a que corresponda .... (Énfasis suplido.)
*217A continuación, el citado Art. 31 del Código Civil describe el procedimiento para obtener la orden judicial que permite enmendar el registro. Este artículo, entre otras cosas, dispone lo siguiente:
El auto en que se autorice la rectificación o enmienda de un asiento en el antiguo Registro Civil se inscribirá mediante anotación extendida en debida forma al margen de la inscrip-ción rectificada. La rectificación, adición o enmienda de un certificado ya archivado en el Registro General Demográfico se hará insertando en él las correcciones, adiciones o enmiendas autorizadas por el tribunal. Las tachaduras que fueren nece-sarias se harán de modo que siempre se pueda leer la palabra tachada.
El cambio, adición o modificación de nombre o apellido sólo podrá hacerse a instancia del interesado, quien deberá presen-tar ante cualquier Sala del Tribunal de Distrito la oportuna solicitud, expresando bajo juramento los motivos de su preten-sión, acompañada de la prueba documental pertinente en apoyo de su solicitud. Copia de la solicitud y de toda la prueba documental le será remitida al Ministerio Fiscal simultánea-mente con su radicación.
Transcurridos 10 días desde la remisión y notificación al Ministerio Fiscal, sin que éste haya formulado objeción al-guna, el tribunal entenderá y resolverá los méritos de la peti-ción sin necesidad de celebrar vista o discrecionalmente podrá celebrar vista de estimarlo procedente y dictará el auto que proceda. (Enfasis suplido.)
Finalmente, el referido Art. 31 establece el procedi-miento interno sobre la forma como se enmendarán las co-rrecciones ordenadas mediante una orden judicial:
El auto en que se autorice el cambio, adición o modificación de nombre o apellido se inscribirá en el antiguo Registro Civil mediante anotación extendida al margen de la inscripción de nacimiento del interesado y al margen de la partida de su matrimonio. El cambio, adición o modificación de nombre o apellido se verificará en el Registro General Demográfico ta-chando en el certificado de nacimiento y en la certificación de la celebración del matrimonio del interesado el nombre o ape-llido sustituido y consignando el nuevo nombre o apellido au-torizado por el tribunal. Las tachaduras se harán de modo que siempre pueda leerse el nombre o apellido suprimido. (Énfasis nuestro.)
Por su parte, la Sec. 1071-19 del Reglamento Núm. 1 del *218Registro Demográfico (Reglamento Núm. 316 del Departa-mento de Salud) de 16 de febrero de 1932, regula las co-rrecciones o alteraciones después de hecha la inscripción:
Después que un certificado haya sido aceptado por el registra-dor, no podrá ser objeto de ningún cambio, borradura o altera-ción, así como tampoco la transcripción hecha en el libro de errores materiales de récord, sin el debido procedimiento de ley. Los errores materiales que aparecieren en cualquier certi-ficado al ser presentado para inscripción o luego de haber sido inscrito, consistentes en la equivocación de un nombre, ape-llido, palabra o frase no esenciales, podrán subsanarse escri-biendo correctamente con tinta roja la palabra o palabras erró-neamente escritas o insertando la palabra o palabras omitidas. Las tachaduras que fueren necesarias se harán de modo que siempre se pueda leer la palabra tachada. Para efec-tuar dichas correcciones los registradores exigirán la prueba que, según los casos, estimen oportuna. (Enfasis suplido.)
La opinión mayoritaria hace una extensa descripción de la figura del Registro Civil español, fundamentándose en tratadistas españoles. Sin embargo, aunque menciona va-rias sentencias del Tribunal Supremo de España que inter-pretan la Ley del Registro Civil, no explica que éstas han permitido que se enmienden el nombre y el sexo de perso-nas transexuales en certificados de nacimiento en el Regis-tro Civil español.(13) Los jueces concurrentes en Andino Torres, ex parte, supra, llamaron nuestra atención a esta realidad jurídica del país de donde, como señala la opinión mayoritaria, proviene nuestro sistema de Registro Demográfico. Así, explican que en España el Tribunal Supremo español ha resuelto reiteradamente
... que la enmienda de la anotación de sexo en el Registro Civil producto de una modificación quirúrgica no está contemplada en la Ley de Registro Civil, segundo, que esta omisión consti-tuye una laguna en la ley que los tribunales deben superar aplicando la equidad y, tercero, que de la aplicación de la equi-dad resulta permisible el cambio de la anotación de sexo en el Registro Civil. (Enfasis suplido.) Andino Torres, ex parte, supra, pág. 804.
*219Al llenar las lagunas en las disposiciones que regulan las enmiendas al certificado de nacimiento, debemos tomar en cuenta cuál es la corriente actual. Son al punto, claro está, las sentencias españolas mencionadas. Además, re-cientemente la Corte Europea de Derechos Humanos reco-noció el derecho de las personas transexuales a enmendar su certificado de nacimiento, en el caso de una persona transexual que nació varón pero se operó para vivir su vida como una mujer. Goodwin v. United Kingdom, 35 Eur. Ct. H.R. 18 (2002). En Estados Unidos, la Administración de Seguro Social permite realizar un cambio en la designación de sexo en los expedientes del Seguro Social cuando se pre-sente “clinical or medical record or other combination of documents showing the sex change surgery has been completed”.(14)
Hay una preocupación generalizada, reflejada tanto en la opinión mayoritaria como en la sentencia del Tribunal de Apelaciones y en el alegato del Procurador General, de que permitir las enmiendas solicitadas vulnera la natura-leza histórica del Registro y disminuye la utilidad del cer-tificado para fines estadísticos.(15) Además, se especula so-bre la posibilidad de fraude a terceros.
*220No compartimos estas preocupaciones. En primer lugar, según explicaron los Jueces concurrentes en Andino Torres, ex parte, supra, pág. 798, “el carácter histórico del certificado es lo que compele la adopción de mecanismos de enmienda que, sin dejar de reflejar la condición del recién nacido, reflejen también los datos vitales de su historia. Menuda historia sería la que cesara al nacer!”. (Énfasis suprimido.)(16) Por otra parte, la ley y el reglamento del Registro Demográfico requieren que, para enmendar el certificado de nacimiento original, se utilicen tachaduras, lo que permite que la información original se conserve para fines estadísticos e históricos. De esta forma, se mantiene el documento histórico para el uso interno del Registro y se evita la alegada posibilidad de fraude a terceros,(17) porque la información original no desaparece, sino que es enmendada.
La sentencia del foro apelativo que la mayoría de este Foro confirma sostiene que la operación de reasignación de sexo no altera los cromosomas de la persona operada y que, por lo tanto, debemos concluir que la persona transexual realmente no cambia de sexo. Este argumento fue acogido en la opinión de conformidad emitida por el Juez Asociado Señor Rivera Pérez y se encuentra subyacente en la opi-nión mayoritaria.
Es cierto que la operación de reasignación de sexo no altera los cromosomas, pero esto nada tiene que ver con la naturaleza de la identificación del sexo que se realiza a los *221únicos fines de emitir un certificado de nacimiento. La de-terminación del sexo de un recién nacido se limita a la observación de la apariencia de los genitales, sin necesidad de un examen de laboratorio para determinar si los cromo-somas del recién nacido corresponden a la apariencia exterior. Por lo tanto, en el Registro Demográfico se com-pleta la información para marcar el encasillado correspon-diente al sexo, utilizando, como único y exclusivo criterio, la apariencia exterior. No podemos requerir a las personas transexuales, que solicitan enmendar su certificado de na-cimiento, un estándar diferente para probar su sexo del que se emplea de ordinario. En el caso específico de Alexandra, debemos utilizar el mismo estándar que se utilizó cuando la peticionaria nació hace treinta y cinco años, es decir, la apariencia de sus genitales y otras características perceptibles a la vista, según certificadas por un médico autorizado. El médico que operó a Alexandra certificó que había hecho un procedimiento médico de reasignación de sexo. Esto, unido a la expedición de un certificado negativo de antecedentes penales y una orden judicial, es suficiente, en términos legales, para autorizar el cambio de sexo en el Registro Demográfico.
Nuestro análisis de la Ley del Registro Demográfico nos lleva a concluir, contrario a la opinión de la que disentimos, que la descripción de enmiendas que contiene la ley es “nu-merus apertus” y que no existe impedimento legal alguno para que el Registro Demográfico cumpla con la orden del foro de instancia de enmendar el sexo y el nombre de la peticionaria en su certificado de nacimiento. La ley no pro-híbe la enmienda solicitada, sino que admite claramente la posibilidad de que los asientos del Registro sean enmendados. Por otra parte, el procedimiento de enmien-das mediante tachaduras nos permite derivar los princi-pios a partir de los cuales elaborar la norma para el caso particular que nos concierne. De esa forma, la equidad y la propia ley nos llevarían a resolver que debemos autorizar la enmienda solicitada mediante el procedimiento de en-*222miendas al amparo del Art. 33 de la Ley Núm. 24, supra, 24 L.P.R.A. sec. 1233.
IV
Pasemos ahora a analizar si existe la posibilidad de que el Departamento de Transportación y Obras Públicas en-miende el nombre y sexo de la peticionaria en su licencia de conducir y en sus expedientes en el Departamento de Transportación y Obras Públicas. Este asunto no fue aten-dido por la opinión mayoritaria, a pesar de que la parte peticionaria claramente lo plantea en su señalamiento de error. Como veremos, aquí también existe una laguna que es preciso subsanar utilizando la equidad.
La Ley de Vehículos y Tránsito de Puerto Rico, Ley Núm. 22 de 7 de enero de 2000 (9 L.P.R.A. see. 5001), no especifica cuál es el proceso que se ha de seguir si una persona está interesada en' cambiar la información que aparece en su licencia de conducir. Tan sólo se circunscribe a mencionar, en su Art. 3.14 (9 L.P.R.A. sec. 5064), que el procedimiento de renovación de licencias será establecido por el Secretario del Departamento de Transportación y Obras Públicas mediante reglamento. Por su parte, el Re-glamento para Establecer los Requisitos para la Expedi-ción, Renovación, Cambio de Categoría o de Nombre, Du-plicado, Reciprocidad de Certificado de Licencia de Conducir y Endoso Especial para Transportar Materiales y Sustancias Peligrosas, Reglamento Núm. 6277 del Depar-tamento de Transportación y Obras Públicas de 2 de enero de 2001 (Reglamento), tampoco regula de manera especí-fica el cambio de sexo en la licencia de conducir. Al igual que la Ley del Registro Demográfico, este reglamento pro-vee un procedimiento general de cambios en la información contenida en la licencia, en el cual incluye cambios de nom-bre, dirección y categoría. Art. VII(G), (H) e (I). Para el cambio de nombre requiere lo siguiente:
*2231. Cumplir con los requisitos establecidos en Parte A, Requi-sitos Generales, de este Artículo, Incisos (5), (6), (7) y (9).(18)
2. Declaración Jurada firmada ante Notario Público Autori-zado haciendo constar las razones que motivan su petición, la cual deberá estar acompañada de uno de los siguientes docu-mentos:
a) Escritura de Reconocimiento.
b) Sentencia o resolución del Tribunal.
c) Certificado de Nacimiento.
d) Cualquier otro documento debidamente autenticado. (Enfasis suplido.) Reglamento, supra, pág. 13.
De entrada, observamos que este reglamento tampoco prohíbe que se cambie la información correspondiente al sexo del conductor. Además, el procedimiento de cambio de nombre establecido resulta igualmente adecuado para so-licitar el cambio de sexo, para lo cual sería suficiente pre-sentar tan sólo uno de los documentos enumerados, entre éstos, una sentencia o resolución del tribunal o un certifi-cado de nacimiento. Por lo tanto, no vemos impedimento legal para que, al interpretar esta insuficiencia de la ley utilizando la equidad, permitamos cambiar no sólo el nom-bre del conductor en la licencia, sino el encasillado corres-pondiente al sexo.
V
Aunque la decisión mayoritaria sostiene que “[n]o queda claro ... cuáles son los fundamentos legales esbozados para sostener la validez de la determinación del foro de instan-cia” (opinión mayoritaria, pág. 178), la realidad es que la peticionaria comparece ante nosotros mediante un alegato *224que se fundamenta en la esencia misma de la Justicia.(19) Claramente se ampara en nuestra Ley Suprema, la Cons-titución del Estado Libre Asociado de Puerto Rico, para reclamar su derecho a la intimidad y dignidad, a la vez que se refiere a nuestra sentencia en Andino Torres, ex parte, supra, y varias sentencias españolas, con ánimo de persua-dirnos a reiterar el criterio que adoptamos entonces.(20) De esa forma, lo que pretende la petición es que utilicemos nuestra facultad como intérpretes de la Constitución y de las leyes para interpretar una laguna en la ley.
Coincidimos con la opinión concurrente de los Jueces Asociados Señores Negrón García, Hernández Denton y Fuster Berlingeri en Andino Torres, ex parte, supra, en cuanto afirma que negarle a la peticionaria el derecho a enmendar su certificado de nacimiento (y en lo que res-pecta al caso ante nos, su licencia de conducir) violaría los principios garantizados en las Secs. 1 y 8 de nuestra Carta de Derechos, L.P.R.A., Tomo 1, que protegen respectiva-mente el derecho a la dignidad e igualdad de todos los seres humanos y a su intimidad.(21) Andino Torres, ex parte, supra, págs. 806-810. Cabe señalar en este sentido que la decisión de la Corte Europea en el caso Goodwin v. United Kingdom, supra, se basó parcialmente en que negar una enmienda respecto al sexo de una persona transexual ope-rada en el certificado de nacimiento violaba el Art. 8 de la Convención Europea para la Protección de Derechos Hu-*225manos y Libertades Fundamentales, que dispone, de forma similar a nuestra Constitución: “Everyone has the right to respect for his private and family life, his home, and his correspondence.”
Ya establecimos firmemente que las Secs. 1 y 8 de la Carta de Derechos de nuestra Constitución, supra, operan sin necesidad de ley que las implante. Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978).(22) Ni la Ley del Registro Demográfico ni el Reglamento del Departamento de Trans-portación, mucho menos las decisiones de este Tribunal, pueden ir por encima de las disposiciones de nuestra Ley Suprema.
VI
“La actividad del jurista se vuelve vana logomaquia o juego fútil de conceptos si, preocupándose únicamente por un extrínseco aunque hábil tecnicismo, pierde de vista el fin esencial que le ha sido asignado: la realización de la justicia.” L. Legaz y Lacambra, El Derecho y el Amor, Barcelona, Ed. Bosch, 1976, pág. 113, citando a Del Vecchio, Aspectos y problemas del Derecho, Madrid, Ed. Espesa, 1967, págs. 284-285.
Las razones para impedir que una persona transexual cambie los datos respecto a su nombre y sexo en el Registro Demográfico y en su licencia de conducir, pierden valor si las oponemos al perjuicio resultante de esa decisión. Recor-demos que, por definición, se trata de una persona que cambia totalmente su asignación sexual, como sucede con la peticionaria, quien aunque nació varón se identifica con el otro sexo hasta el punto de someterse a una compleja cirugía y a un tratamiento hormonal. Podemos no com-*226prender la angustia que lleva a un ser humano a una deci-sión tan drástica. Incluso, podemos estar, en nuestro fuero interno individual, en contra de tan drástica solución a esa situación de angustia existencial. Pero lo cierto es que nuestro ordenamiento permite utilizar los medios que pro-vee la ciencia para conformar la apariencia al sexo de-seado, si la persona transexual, ejerciendo su libre albe-drío, decide hacerlo. Ejercido así el derecho a cambiar de sexo, en la intimidad que protege nuestra Ley Fundamental, no debemos los tribunales, guardianes de la Constitu-ción, condenarle a someterse diariamente a discrimen al presentar una licencia de conducir que no corresponde a su realidad o un certificado de nacimiento que no corresponde a su identidad.(23)
A los tribunales nos toca la delicada responsabilidad de armonizar nuestra interpretación del Derecho con los avances de la ciencia y la tecnología.(24) Situaciones que en un principio eran inconcebibles, hoy día son posibles por los adelantos de la ciencia. Así lo hemos reconocido en asuntos relacionados con la filiación jurídica. Véanse: Castro v. Negrón, 159 D.P.R. 568 (2001); Ramos v. Marrero, 116 D.P.R. 357 (1985); Moreno Álamo v. Moreno Jiménez, 112 D.P.R. 376 (1982); Ortiz v. Peña, 108 D.P.R. 458 (1979). Hace aperias dos meses este Tribunal decidió permitir una prueba de DNA para impugnar el reconocimiento voluntario. Mayol v. Torres, 164 D.P.R. 517 (2005). La solución que adopta la mayoría en este caso constituye una anomalía dentro de esta trayectoria y es contraria a los fundamentos de estas decisiones.
*227Las personas transexuales no encajan dentro de la ca-tegoría de “femenino” ni “masculino”. Por eso recurren a la ciencia, que les permite operarse y someterse a un trata-miento hormonal para vivir su vida según uno de estos dos sexos: “Una persona que se somete a una operación irreversible para adecuar su sexo físico a su deseo psicológico no desea vivir como un transexual, como una clasificación extraña y discordante con la dualidad de sexos cultural-mente reconocida.” Andino Torres, ex parte, supra, pág. 808. El Derecho nos concede la facultad de interpretar esta realidad y la Constitución nos impone la responsabilidad de hacerlo, ordenando una simple enmienda de su nombre y su sexo en el Registro Demográfico y en el Departamento de Transportación y Obras Públicas.
El dilema de la peticionaria no se resuelve ni aminora con el “remedio” a medias que dispone la opinión mayoritaria. Concederle el permiso para cambiar su nom-bre en el certificado de nacimiento, de “Alexis” a “Alexandra”, a la vez que se mantiene la descripción de su sexo como “masculino”, deja a la merced del escrutinio público el propio hecho que la parte peticionaria desea enmendar. No podemos olvidar que “[u]na cierta bondad es necesaria para la efectividad del Derecho, y la caridad quiere un De-recho que lo sea efectivamente”. Legaz Lagambra, op. cit., pág. 92. Por eso se ha dicho que el Derecho es “el Arte de lo justo”. J.B. Vallet de Goytisolo, Panorama del Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1973, págs. 38-39. En este sentido, nos sorprende que la opinión mayoritaria re-conozca que quienes “han decidido someterse a una opera-ción de reasignación de sexo, son personas que han tomado medidas extraordinarias en su ardiente deseo de vivir una vida ordinaria” y, sin embargo, no les permita vivir esa vida ordinaria, que no es otra cosa que una vida donde le garanticemos su intimidad y dignidad como seres humanos.
Por los fundamentos que anteceden, disentimos. Revo-caríamos en su totalidad la sentencia del foro apelativo y confirmaríamos la orden del Tribunal de Primera Instan-*228cia que autorizó el cambio de nombre y sexo en el certifi-cado de nacimiento de Alexandra, en los expedientes com-putadorizados de ese certificado, en su licencia de conducir y en los expedientes del Departamento de Transportación y Obras Públicas.

(1) Según la obra de la Universidad de Navarra, Diccionario de Medicina, Madrid, Ed. Espasa Calpe, 2001, pág. 1200, el transexualismo es un “[t]rastomo de la identidad sexual que consiste en el deseo de vivir y ser aceptado como un miembro del sexo opuesto. Suele acompañarse por sentimientos de malestar o desacuerdo con el sexo anatómico propio y con la intención de someterse a un tratamiento quirúrgico u hormonal para hacer que el propio cuerpo concuerde, lo más posible, con el sexo preferido”. En casi todas las sociedades y épocas han existido personas que desarro-llaban trabajos o incluso se relacionaban socialmente como si fueran de un sexo distinto. Véanse: C. Garaizabal Elizalde, Problemas de diagnóstico en los casos de transexualidad, 40 Rev. Psicoterapia (1999); A. Becerra-Fernández, Transexualidad, Madrid, Ed. Díaz de Santos, 2003.


(2) Esta operación es completamente válida en nuestro sistema de derecho y no existe disposición alguna que la proscriba.


(3) Andino Torres, Ex parte, 151 D.P.R. 794 (2000), trataba solamente sobre una petición ex parte para que el nombre y sexo de una persona transexual operada fueran enmendados en el certificado de nacimiento; no se solicitaba que dicha infor-mación se enmendara de igual forma en la licencia de conducir. El asunto concer-niente a la posibilidad de enmendar esta información en la licencia de conducir, planteado por la peticionaria, lo atenderemos en el acápite IV de nuestra opinión disidente.


(4) Este hecho denota una falta crasa de diligencia de la parte recurrida, que si consideraba, como ahora plantea ante nosotros, que el asunto reviste gran importan-cia, debió cumplir con la orden dentro del término concedido originalmente.


(5) Andino Torres, ex parte, supra, págs. 797-811. La Jueza Asociada Señora Naveira de Rodón concurrió con el resultado de la decisión “por entender que ésta se limita a interpretar el concepto ‘sexo’ dentro del contexto específico de este caso, en cuanto a realizar un cambio en la constancia que aparece en el Certificado de Naci-miento que se expide por el Registro Demográfico. Esta es un área que tiene que irse desarrollando caso a caso y la sentencia que hoy se certifica, no debe entenderse como que se proyecta más allá del cambio que autoriza”. Íd., pág. 796. El Juez Aso-ciado Señor Rebollo López emitió una opinión disidente a la que se unió el Juez Presidente Señor Andréu García. El Juez Asociado Señor Corrada Del Río emitió una opinión disidente.


(6) A pesar de que algunos estudiosos niegan la posibilidad de lagunas en la ley, “el propio legislador reconoce la existencia de lagunas cuando, en defecto de ley o de costumbre aplicable, remite al Juez a los principios generales del Derecho”. G. García Valdecasas, Parte general del Derecho Civil español, Madrid, Ed. Civitas, 1983, pág. 115. Véase, por ejemplo, D. Espín Cánovas, Manual de Derecho Civil Español, 3ra ed., Madrid, Ed. Edersa, 1968, Vol. I, págs. 129 y ss.


(7) Puig Brutau no favorece el término de “laguna” de la ley. Según explica, “sería más adecuado hablar de imperfección legal o falta de previsión de las normas promulgadas”. Señala también que el concepto corresponde en inglés al “unprovided case o caso no previsto, o de case of first impression, caso que se presenta por primera vez”. J. Puig Brutau, Fundamentos de Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1989, T. preliminar, pág. 309.


(8) Para una exposición detallada de otros supuestos en que pueden presentarse lagunas legales, véase Puig Brutau, op. cit, págs. 309-316.


(9) Asoc. Cond. Balcones S.Ma. v. Los Frailes, 154 D.P.R. 800 (2001). Véanse: Corraliza v. Bco. Des. Eco., 153 D.P.R. 161 (2001); Flores v. Meyers Bros. of P.R., 101 D.P.R. 689 (1973); Robles Ostolaza v. U.P.R., 96 D.P.R. 583 (1968); Collazo Cartagena v. Hernández Colón, 103 D.P.R. 870 (1975). Véase, además, Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002).


(10) En el Derecho romano, la equidad caracterizaba las normas que considera-ban las circunstancias del caso particular (“Ius aequum”) versus las que no admitían que se consideraran tales circunstancias (“Ius strictum”). García Valdecasas, op. cit., pág. 118.


(11) Para una discusión sobre el significado de la obra de la escolástica de Santo Tomás, véase Hernández Gil, op. cit., págs. 75-82.


(12) Se ha dicho: “Las ciudades y todas las agrupaciones de seres humanos están unidas entre sí por el aglutinante de la equidad, que es la conservadora y el alma de toda sociedad humana.” L. Legaz y Lacambra, El Derecho y el Amor, Barcelona, Ed. Bosch, 1976, pág. 113 esc. 33, citando, en la edición de las Obras Completas, a L. Vives, De tradendis disciplinis (L. River, trad.), Madrid, Ed. Aguilar, 1948, T. II, pág. 1948.


(13) Sentencias de 2 de julio de 1987, 15 de julio de 1988, 3 de marzo de 1989 y 19 de abril de 1991.


(14) Order RM 00203.210, Changing Numident Data — Name Change, October 3, 2002. De igual forma, el Departamento de Estado de Estados Unidos de América ha permitido enmendar tanto el nombre como el sexo en el pasaporte, si se cumplen con ciertos requisitos. M. Bell, Transsexuals and the Law, 98 Nw. U.L. Rev. 1709, 1738 (2004).


(15) La opinión mayoritaria también menciona que este Tribunal ha resuelto que el procedimiento de enmienda o rectificación al certificado de nacimiento debe inter-pretarse restrictivamente. A esos efectos, se refiere a dos casos, uno de 1946, resuelto antes de enmendarse la ley para permitir enmiendas al certificado, y otro de 1980, cuyos hechos no guardan relación con lo que nos ocupa, Ex parte Pérez, 65 D.P.R. 938 (1946), y León Rosario v. Torres, 109 D.P.R. 804 (1980). Ambos casos son claramente distinguibles de la controversia que hoy estudiamos. Cabe señalar que al referirse a Ex Parte Pérez, supra, la opinión concurrente en Andino Torres, ex parte, supra, pág. 801, concluyó que era improcedente la interpretación restrictiva allí utibzada para negar el cambio de apellido de la parte peticionaria, pues aunque “la Ley de 1931 no disponía expresamente para el cambio de nombre, tampoco lo prohibía”. (Enfasis en el original.) Evidentemente, un análisis restrictivo nos alejaría de la metodología civilista que debe imperar en nuestro sistema jurídico y que nos ordena interpretar la ley utilizando la equidad. Pero, más importante aún, en ninguno de estos casos había la posibilidad de una violación a derechos fundamentales salvaguardados en nuestra Constitución. Re-chazamos una interpretación restrictiva en estas circunstancias.


(16) Además, obsérvese el compromiso que se le impone al Registro Demográfico de consignar los datos tal cual son, aún luego de certificados. En específico, en el Art. 31 de la Ley del Registro Demográfico, supra, se consigna
"... que los certificados que se reciban mensualmente en su Departamento pro-cedentes de los encargados de registros sean examinados cuidadosamente y reque-rirá la información adicional que sea necesaria en aquellos que aparezcan incomple-tos o defectuosos, para lo cual toda persona que tenga conocimiento de hechos concernientes a cualquier nacimiento, casamiento o defunción, estará obligada a su-ministrar dicha información, cuando a ello sea requeridla por el Secretario de Salud en persona o por medio de su representante acreditado, por correo, o por conducto del Registrador del distrito.” (Énfasis suplido.)


(17) “El transexual no tiene intención de defraudar a la sociedad sino, por el contrario, de corregir una disyuntiva de su personalidad que considera, por sí misma, fraudulenta.” (Énfasis suplido.) Andino Torres, ex parte, supra, pág. 809.


(18) Estos requisitos son:
“5. Sellos de rentas internas según la transacción solicitada ....
“6. Dos (2) fotografías recientes ....
“7. Certificado de ASUME, si aplica.
“9. Satisfacer cualquier multa administrativa pendiente de pago.” Reglamento Núm. 6277 del Departamento de Transportación y Obras Públicas de 2 de enero de 2001, Art. VII(AX5), (6), (7) y (9), pág. 11.


(19) En la vida social, “el hombre necesita del Derecho”. J. Vallet de Goytisolo, Panorama del Derecho Civil, 2da ed., Barcelona, Ed. Bosch, 1973, pág. 7. “Se trata de una necesidad espiritual de Justicia, casi tan intensa como la necesidad material que del agua tiene el pez.” Íd.


(20) También utiliza como material persuasivo varios artículos relacionados con el tema.


(21) La Constitución del Estado Libre Asociado dispone: “La dignidad del ser humano es inviolable. Todos los hombres son iguales ante la Ley. No podrá estable-cerse discrimen alguno por motivo de raza, color, sexo, nacimiento, origen o condición social, ni ideas políticas o religiosas. Tanto las leyes como el sistema de instrucción pública encamarán estos principios de esencial igualdad humana.” Art. II, Sec. 1, Const. E.L.A., L.P.R.A., Tomo 1, ed. 1999, pág. 257. Por su parte, la Constitución del Estado Libre Asociado también establece: “Toda persona tiene derecho a protección de ley contra ataques abusivos a su honra, a su reputación y a su vida privada y familiar.” Art. II, Sec. 8, Const. E.L.A., supra, pág. 301.


(22) Precisamente, en el caso Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978), este Tribunal se enfrentó a la interpretación de nuestra ley de divorcio, la que no incluía ni prohibía un divorcio bajo el fundamento jurídico de consentimiento mutuo. En esa ocasión nos fundamentamos en ambos derechos, el de la dignidad y el de la intimidad, para realizar una interpretación jurídica que, al igual que en el caso de autos, no pretendió usurpar las funciones delegadas a la Legislatura, sino interpre-tar las leyes promulgadas por esa rama del Gobierno.


(23) Tomamos conocimiento judicial del uso de la licencia de conducir para pro-pósitos de identificación en actividades del diario vivir y del certificado de nacimiento para asuntos tan importantes como la búsqueda de empleo. En cuanto a esto, hemos resuelto que un trabajador en busca de empleo no debe tener que abdicar su derecho a la intimidad al permitir que el patrono invada su mente y ausculte sus pensamientos. Ambos derechos, a la intimidad y al trabajo, son consustanciales con la dignidad humana. Arroyo v. Rattan Specialties, Inc., 117 D.P.R. 35 (1986).


(24) Según la Real Academia Española, armonizar significa “[pjoner en armonía, o hacer que no discuerden o se rechacen dos o más partes de un todo, o dos o más cosas que deben concurrir al mismo fin”. Diccionario de la Lengua Española, 22da ed., Madrid, Ed. Espasa-Calpe, 2001, pág. 207.